Swing, J.
We do not think it will be in the interest of justice that the injunction granted by the court of common pleas should be suspended. The contract that the parties entered into should be construed so as to give effect to the instrument, and in doing this it should have a reasonable construction. Now, taking the most favorable view of defendant’s claim, he would be engaged in the bakery business within a few feet of the four squares mentioned in the contract. This fact, taken together with the further fact that the business is claimed to be in the wife’s name, while he himself is working for his wife, indicates that he is endeavoring *20311 avoid the terms of his contract, and shows bad faith' on his part, and such conduct does not commend itself to a court of equity.
Joel C. Clore and Thos. L. Michie, for Plaintiff.

Von Seggern, Phares & Dewald, contra.

The contract is not against public policy, the limitation is reasonable, and there is nothing to prevent the defendant from engaging in business at any place which in all reason is beyond the limitations to which he agreed in his contract, and for which he secured plaintiff’s money.